      Case 1:19-cv-00219-JRH-BKE Document 15 Filed 08/24/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT

                        FOR THE SOUTHERN DISTRICT OF GEORGIA

                                       AUGUSTA DIVISION

TAMIKO MATTHEWS, as legal guardian and )
next friend of DM, a minor child,      )
                                       )
               Plaintiff,              )
                                       )
        v.                             )                       CV 119-219
                                       )
ANDREW SAUL, Commissioner of Social    )
Security Administration,               )
                                       )
        Defendant.                     )
                                  _________

                                              ORDER
                                              _________

       Let a copy of this Report and Recommendation be served upon counsel for the

parties. Any party who objects to this Report and Recommendation or anything in it must

file, not later than September 11, 2020, written objections specifically identifying the

portions of the proposed findings and recommendation to which objection is made and the

specific basis for objection. 1      The Clerk will submit this Report and Recommendation

together with any objections to Chief United States District Judge J. Randal Hall on

September 14, 2020. Failure to file specific objections within the specified time means that

this Report and Recommendation may become the opinion and order of the Court, Devine v.

Prison Health Servs., Inc., 212 F. App’x 890, 892 (11th Cir. 2006), and may limit a party’s

appellate rights. Dupree v. Warden, 715 F.3d 1295, 1300 (11th Cir. 2013).



       1
           A copy of the objections must be served upon all other parties to the action.
      Case 1:19-cv-00219-JRH-BKE Document 15 Filed 08/24/20 Page 2 of 2



       Requests for extension of time to file objections to this Report and Recommendation

shall be filed with the Clerk of Court for consideration by the undersigned.

       A party may not appeal a Magistrate Judge’s recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by the District Judge.

       SO ORDERED this 24th day of August, 2020, at Augusta, Georgia.




                                              2
